In this action for racial discrimination, plaintiff, an African-American, alleges that his former employer, defendant MacKay Shields, LLC, an investment firm, discriminated against him by paying him less than a Caucasian peer. During the relevant period, plaintiff and his Caucasian peer were coheads of the firm’s growth equity products team and both held the title of senior managing director, but they were not paid equally.
Plaintiff met his initial burden of establishing a prima facie case of racial discrimination in pay by showing that he was a *590member of a protected class and was paid less than a Caucasian peer (Bennett v Health Mgt. Sys., Inc., 92 AD3d 29, 35 [2011]). However, the firm offered legitimate, nondiscriminatory reasons for the disparity. Defendant Ravi Akhoury, MacKay Shields’ former chief executive officer, explained that, though they shared the same title and primary responsibilities, plaintiff and his Caucasian “peer” were not similarly situated, with his peer, inter alia, taking on additional duties and having a larger role with regard to the product which brought in the majority of the team’s revenue and drove its bonus pool.
In opposition to the motion, plaintiff failed to show that defendants’ stated reasons for the disparity were false or pretextual or that, “regardless of any legitimate motivations the defendant^] may have had, the defendants] [were] motivated at least in part by discrimination” (Bennett at 39; see also Williams v New York City Hous. Auth., 61 AD3d 62, 78 n 27 [2009], lv denied 13 NY3d 702 [2009] [“discrimination shall play no role in decisions relating to employment” (emphasis added)]; Weiss v JPMorgan Chase & Co., 2010 WL 114248, *1, 2010 US Dist LEXIS 2505, *2 [SD NY 2010] [the City Human Rights Law “requires only that a plaintiff prove that [protected status] was ‘a motivating factor’ for an adverse employment action”]). Concur — Mazzarelli, J.E, Saxe, Catterson, Acosta and Román, JJ.